Citation Nr: 0213101	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear.  


(The claim of entitlement to service connection for hearing 
loss in left ear will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
July 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, wherein the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear.  

Having decided to reopen the veteran's claim of entitlement 
to service connection for hearing loss in the left ear, the 
Board finds that additional development is required pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,009, 
3,105 (Jan. 23, 2002)(to be codified at 38 C.F.R. § 20.903.))  
After giving the notice and reviewing the veteran and/or his 
representative's response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an April 1982 rating action, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss and notified the veteran of the denial and of 
his appellate rights by letter dated in April 1982.  

2.  The veteran did not disagree with the April 1982 rating 
decision.  

3.  Evidence submitted since the April 1982 rating action is 
new and is so significant that it must be considered in order 
to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The April 1982 rating decision denying the claim of 
entitlement to service connection for hearing loss in the 
left ear is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302(a) (2001).  

2.  New and material evidence has been received, and the 
claim for this benefit is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The Board notes that there is no specific 
claim form required to file an application to reopen a claim 
of entitlement to service connection, and there is no issue 
as to provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim, and of whose 
responsibility it is to obtain or present evidence.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Pursuant to the veteran's application to reopen his 
claim of entitlement to service connection for hearing loss, 
the RO in a letter dated in January 1999 notified the veteran 
that efforts were being made to obtain private medical 
records identified by the veteran, but informed the veteran 
that he should also contact the facilities and request that 
the records be sent to VA.  The private medical records were 
received by the RO and associated with the veteran's claims 
file.  The veteran was provided a copy of the July 1999 
rating action denying the veteran's claim, which also 
summarized the evidence then of record.  The August 2000 
Statement of the Case informed the veteran of the evidence of 
record and of the relevant regulations.  VA has discharged 
its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim and of his 
and VA's responsibilities with respect to obtaining the 
evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA and other 
Federal agency department medical records pertinent to the 
matter at issue are of record.  The veteran has submitted and 
identified private medical records regarding his claim which 
are of record.  VA has discharged its duty to obtain evidence 
on the veteran's behalf.

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
the veteran has submitted private treatment records.  Under 
prior law, VA had no duty to assist the veteran to develop 
evidence in support of his claim until the previously 
disallowed claim was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).  The requirement to notify the veteran 
of VA failure to obtain evidence is moot.  See 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(e)).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and the RO has notified the veteran of the provisions of 
the law and the regulations.  Furthermore, the Board's 
determination herein is partially favorable to the veteran, 
and any failure to comply with the VCAA is not prejudicial to 
him.

II.  New and Material

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Certain diseases, including sensorineural hearing 
loss, may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2001).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater ; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).  

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2001); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2001).  

Entitlement to service connection for hearing loss was denied 
by the RO in April 1982.  The RO notified the veteran of its 
determination and the veteran's appellate rights in April 
1982.  The veteran did not disagree with that decision within 
year of the date of the mailing of notification of the RO's 
denial of his claim.  Therefore, the rating became final.  
See 38 U.S.C.A. § 7105(c).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran's claim was 
filed in July 1998.  Therefore, the claim is governed by the 
previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence that the RO considered at the time of the April 
1982 final rating action consisted of the veteran's service 
records.  A Unites States Navy Reserve enlistment examination 
dated in June 1956 and a service entrance examination dated 
in July 1957 show that hearing in the left ear was 15/15 in 
spoken voice.  When the veteran separated from service in 
July 1961, his hearing in the left ear was recorded in pure 
tone thresholds (in decibels) was recorded as 5(20), 10(20), 
15(35), 25(35), and 20(25) at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz).  (The figures in parentheses are based on 
International Standards Organization (ISO) standards to 
facilitate date comparison.  American Standards Association 
(ASA) standards were utilized in service medical records 
until November 1967).  The veteran's Form DD 214 shows that 
the veteran's military occupational specialty was a mechanic 
helper.   

In denying the veteran's claim in April 1982, the RO 
determined that the audiometric results showed that the 
veteran's hearing was within normal limits.  

The evidence submitted subsequent to the April 1982 rating 
action includes a VA audiological examination dated in March 
1999.  This evidence is new in that it was not of record at 
the time of the prior rating action.  This evidence shows 
that the veteran's hearing in the left ear was recorded as 
30, 15, 55, 60, and 70 decibels at 500, 1000, 2000, 3000, and 
4000 Hz.  The diagnosis included normal to mild sensorineural 
hearing loss from 250 to 15000 Hz and moderate to severe 
sensorineural hearing loss from 2000 to 8000 Hz.  The Board 
finds that this evidence bears directly and substantially 
upon the issue of whether the veteran's hearing loss in the 
left ear was caused by service, and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the evidence constitutes new and 
material evidence under 38 C.F.R. § 156(a), and the Board is 
required to reopen the previously denied claim.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for hearing loss in the 
left ear is reopened.  To this extent only, the appeal is 
granted.  

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

